In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Katz, J.), dated July 18, 2012, which denied his objection to an order of the same court (Baur, S.M.), dated April 16, 2012, which, upon findings of fact dated April 12, 2012, and upon granting the mother’s petition to enforce a child support order dated August 5, 2009 (Sheares, J.), determined that he was not entitled to a credit against arrears for child support in the sum of $67,488.07.
Ordered that the order dated July 18, 2012, is affirmed, without costs or disbursements.
Contrary to the father’s contentions, the Family Court properly construed the prior support order dated August 5, 2009, which set forth the credit against arrears to which he was entitled.
The father’s remaining contentions are either without merit or not properly before this Court (see Family Ct Act § 439 [e]; Matter of Saunders v Smith, 27 AD3d 759, 759-760 [2006]).
Rivera, J.E, Lott, Roman and Hinds-Radix, JJ., concur.